Title: To Thomas Jefferson from Benjamin Henry Latrobe, 5 July 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia July 5h. 1806
                        
                        Agreeably to your desire, I have exerted myself to collect Workmen (Stonecutters) in this city, but have not
                            yet obtained more than two, who will set off as soon as they can finish a small job which they are now about.—I called the
                            Master Stonecutters together, & was so fortunate, as to obtain their promise to assist me in ascertaining the Character
                            of the Men I may find willing to go to the city. I have besides this inserted advertisements in all our papers, & have
                            forwarded to New York, copies of them to be inserted there. As it will be necessary to make advances to those whom I
                            engage, & to pay their travelling expenses, I have written to Mr. Munroe requesting him to send me on 500$,—which will
                            enable me to leave a sum here in the hands of Mr Traquair for these purposes, and also to pay for a variety of things
                            which I have bought here for the public buildings,—among others for the Wire netting & frames for the Presidents house, which are ready to go off by the very first opportunity.—
                        I am much better of a Bladder complaint which has detained me here, & shall set off as soon as I have Mr
                            Munroe’s answer. In the mean time I hope to have dispatched 6 Men at least to Mr Blagden. 
                  I am with the Sincerest respect
                            Yours faithfully
                        
                            B Henry Latrobe
                            
                        
                    